NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                           2009-3071

                                      ALICE A. DORSEY,

                                                     Petitioner,

                                                v.

                          OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.

                 Petition for review of the Merit Systems Protection Board in
                                      PH0831080541-1-1.

                                          ON MOTION

                                           ORDER

       The court treats Alice A. Dorsey's untimely brief as a motion for an extension of

time to file her brief.

        Upon consideration thereof,

        IT IS ORDERED THAT:

       The motion is granted. The Office of Personnel Management should calculate

the due date for its brief from the date of filing of this order.

                                                     FOR THE COURT


      MAR 0 9 2009
                                                     /s/ Jan Horbalv
           Date                                      Jan Horbaly
                                                     Clerk
                                                                                  FILED
                                                                         USL OQIIRT OF APPEALS FOR
cc:    Alice A. Dorsey                                                     THE FEDERAL CIRCUIT

       John S. Groat, Esq.
s17                                                                          MAR 09 2009

                                                                                  tiORlitta
                                                                                  CLRK